TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED OCTOBER 2, 2020



                                     NO. 03-20-00165-CV


                                        R. P., Appellant

                                               v.

                                    John Picone, Appellee




     APPEAL FROM THE 353RD DISTRICT COURT OF TRAVIS COUNTY
       BEFORE CHIEF JUSTICE ROSE, JUSTICES BAKER AND KELLY
DISMISSED FOR WANT OF PROSECUTION -- OPINION BY CHIEF JUSTICE ROSE




This is an appeal from the orders signed by the trial court on January 23, 2020. Having reviewed

the record, the Court holds that R. P. has not prosecuted the appeal and did not comply with a

notice from the Clerk of this Court. Therefore, the Court dismisses the appeal for want of

prosecution. Appellant shall pay all costs relating to this appeal, both in this Court and in the

court below.